Citation Nr: 9908706	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  97-34 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability compensation rating based 
on individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel





INTRODUCTION

The veteran served on active duty from May 1944 to March 
1946.  The case came to the Board of Veterans' Appeals 
(Board) from a February 1997 RO decision which denied a claim 
for a TDIU rating.


FINDING OF FACT

In March 1999, prior to a Board decision on the claim for a 
TDIU rating, the Board was notified that the veteran died on 
November [redacted], 1998.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  
38 U.S.C.A. § 7104(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.1302 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of his 
appeal for a TDIU rating.  As a matter of law, veterans' 
claims do not survive their deaths.  Zevalkink v. Brown, 102 
F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. 
App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 
47 (1994).  This appeal on the merits has become moot by 
virtue of the veteran's death and must be dismissed for lack 
of jurisdiction.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302. 
 
In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106.

ORDER

The appeal is dismissed



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 
- 2 -


- 2 -


